Citation Nr: 0002431	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION	

The veteran had active duty from January 1966 to January 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA), Waco, Texas, Regional Office (RO), that denied 
service connection for a low back disability.  


FINDING OF FACT

Competent evidence has not been submitted that links current 
low back disability to military service in any way.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a low back disability has not been submitted.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1996).  


REASONS AND BASES

Factual Background

There were no pertinent complaints on the pre-induction 
questionnaire and examination dated in December 1961.  The 
veteran's entry examination of January 1966 shows that 
clinical evaluation of the spine was normal.  There were no 
complaints regarding the back. 

Service medical records dated in April 1966 show that the 
veteran was treated for low back pain.  A history of a 
gunshot wound of the back was noted.  

At the time of the veteran's service separation examination 
in December 1967, there were no pertinent complaints.  
Clinical evaluation of the spine was normal.  

A VA X-ray dated in July 1996 demonstrated Grade 2 
spondylolisthesis L5-S1 with bilateral spondylolysis and disc 
space narrowing and sclerosis.  The veteran complained of low 
back pain of 56 years' duration.  The diagnostic impression 
was chronic low back pain.  In December 1996, it was noted 
that the veteran previously had been shot in the back.  

Private medical records of June 1998 show that the veteran 
presented with low back pain.  A radiology report revealed 2 
metallic densities compatible with shotgun pellets.  The 
impressions were spondylolysis of L5 with second degree 
spondylolisthesis of L5 on S1 and intervertebral disc 
degeneration at L5-S1.  

A letter dated in December 1998 from a private physician's 
assistant indicates that she began treating the veteran in 
December 1996 for vertigo and frontal sinusitis.  She stated 
that she also discussed the veteran's back problems at length 
with him.  He expressed that he had been a truck driver but 
he had to quit driving due to his back pain.  

A VA X-ray of the lumbar spine dated in September 1999 shows 
that there was second degree spondylolisthesis of L5 with 
narrowing of the L5-S1 disk space; there was probable defect 
in the pars interarticularis of the 5th lumbar vertebrae; and 
there was mild spondylosis of the lumbar spine.  During a VA 
examination that month, the veteran indicated that he had 
driven a truck until about 2 years before when he stopped due 
to back pain.  He had complaints of pain over the lower 
lumbar spine.  The pertinent diagnosis was history of 
spondylolisthesis at L-5, S1 area, according to the patient 
(refer to x-ray studies).  

The veteran and his spouse provided testimony before a member 
of the Board in December 1999.  The veteran testified that he 
had told the military when he was drafted that he had a back 
problem.  Hearing transcript (T.), 3.  He testified that his 
military occupational specialty was changed during service 
because of back problems.  T. 4.  He recalled jumping into a 
hole, and that irritated his back during service.  T. 5.  He 
remembered being turned down for employment after service due 
to his back, but the records are unavailable.  T. 6.  The 
veteran's spouse testified that the veteran suffered with 
back pain, and she felt he deserved some compensation for it.  
T. 8.  Granting benefits in accordance with 38 C.F.R. § 3.306 
was requested.  
T. 8.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1999).  

The veteran's own statement of preservice circumstances is 
not competent evidence that he had the same disorder prior to 
or during service.  See Paulson v. Brown, 7 Vet. App. 466 
(1995).  The presumption [of soundness] only attaches where 
there has been an induction examination in which the later 
complained-of disability was not detected.  Id. (citing Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991)).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).  It is the Secretary's burden 
to rebut the presumption of in-service aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question to be answered is whether the 
appellant has presented evidence of well-grounded claims; 
that is, claims which are plausible and meritorious on their 
own or capable of substantiation.  If he has not, his appeal 
must fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App.  498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v.  
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Analysis 

The veteran has contended that his low back disorder worsened 
when he encountered extreme stress when loading equipment 
during service.  He states that his military occupational 
specialty was changed during service because of his back 
problems.  He maintains that he had back problems since 
childhood as he was born with spondylosis of L5.  He also was 
shot in the back at 13 years of age.  He argues that stress 
and strain from his back during service caused second degree 
spondylolisthesis of L5-S1 and disc degeneration at L5-S1.  
He asserts that his preexisting back problems were definitely 
aggravated by serving in the military.  

As noted above, service connection may be granted for a 
disability that is incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Whether on the basis of incurrence or 
aggravation, the veteran must present medical nexus evidence 
that links a current disability to service in some fashion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).  In this case, such medical evidence is requisite 
since the ultimate question is whether the veteran has a back 
disability that is linked to service in some way.  Id.  Only 
a medical professional could identify the nature of any 
present back disability and provide an opinion as to its 
causation or whether a preexisting disability increased in 
severity during service.  

In the instant case, the veteran has presented evidence of 
current low back disability.  Thus, one element for a well-
grounded claim has been presented.  Caluza, 7 Vet. App. at 
506.  Significantly, however, there has been no submission of 
medical nexus evidence that links the current disability to 
service, either by way of aggravation or incurrence.  At the 
time of the veteran's service separation examination, there 
were no pertinent findings with regard to the back.  The 
absence of such findings or opinion tends to demonstrate that 
a low back disability was neither incurred in nor aggravated 
by service.  The initial post service medical evidence first 
indicates treatment for the low back in 1996, about 30+ years 
after service discharge, and such records do not relate any 
manifestations or disability to service.  Thus, the post-
service medical evidence is not sufficient to well ground the 
claim.  

The veteran was also examined by VA in September 1999.  
During that examination, the doctor carefully noted the 
veteran's report of back complaints and experiences.  That 
examiner did not make any conclusions that related current 
back disability to service.  

The only evidence in this case that tends to link the 
veteran's post service back problems to service is the 
testimony and statements presented by the veteran.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Therefore, while 
the veteran is competent to describe what happened to him 
during service, he is not able to provide a competent opinion 
with regard to the effects of such experience or diagnose a 
condition that occurred during service.  

In the absence of medical nexus evidence that tends to link 
any current back disability to service in any way, service 
connection must be denied, as the claim is not well grounded.  
Savage v. Gober, 10 Vet. App. 489 (1997); Caluza, 7 Vet. App. 
at 506.  

Other Matter

Although where a claim is not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995) to advise a 
claimant of evidence needed to complete the application, 
including by taking appropriate action when the claim 
contains references of other known and existing evidence that 
may well ground the claim.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board is not aware of any other 
medical records that would render the veteran's claim capable 
of substantiation.  Therefore, no further development is 
warranted.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995).  
Additionally, the RO attempted to obtain any medical records 
for which the veteran provided information.  



ORDER

Service connection for a low back disability is denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


